Case 0:20-cv-61445-RAR Document 1 Entered on FLSD Docket 07/17/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                        Case No.:

 STACY A. HILL, and other similarly situated         )
 individuals,                                        )
                                                     )
                  Plaintiff(s),                      )
                                                     )
 v.                                                  )
                                                     )
 TASTE RITE, INC. d/b/a Taste Rite,                  )
 PUERTO SECO INC d/b/a Rite, LYNDEN                  )
 GORDON, and JENNIFER CLARKE,                        )
                                                     )
                  Defendants.                        )
                                                     )

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

        Plaintiffs, STACY A. HILL (“Plaintiff”) and other similarly situated individuals, sue the

 Defendants, TASTE RITE, INC. d/b/a Taste Rite, PUERTO SECO INC d/b/a Rite, LYNDEN

 GORDON and JENNIFER CLARKE (collectively the “Defendants”) and allege:

                                         JURISDICTION

        1.      This is an action to recover money damages for unpaid overtime wages under the

 laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                              VENUE

        2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

 Honorable Court. Plaintiff is a covered employee for purposes of the Act.




                                     www.saenzanderson.com
                                                                                                    1
Case 0:20-cv-61445-RAR Document 1 Entered on FLSD Docket 07/17/2020 Page 2 of 9



         3.      TASTE RITE, INC. d/b/a Taste Rite and PUERTO SECO INC d/b/a Rite (the

 “Corporate Defendants”), LYNDEN GORDON and JENNIFER CLARKE (the “Individual

 Defendants”), are Florida companies and Florida residents, respectively, having places of business

 in Broward County, Florida, where Plaintiff worked for Defendants, and at all times material

 hereto were and are engaged in interstate commerce. The Individual Defendants, upon information

 and belief, reside in Broward County, Florida.

         4.      The Corporate Defendants share common ownership, common management,

 centralized control of labor relations, and common offices and interrelated operations. Corporate

 Defendants are an integrated enterprise or an agent of each other. Alternatively, each company is

 an enterprise under the Act.

         5.      The Corporate Defendants share employees or interchange employees; work in the

 direct interest of one another; and their employees are in the common control of both companies.

 The Companies are joint employers or an agent of each other. Alternatively, each company is an

 enterprise under the Act.

                      COUNT I: WAGE AND HOUR VIOLATION BY
              TASTE RITE, INC. d/b/a Taste Rite and PUERTO SECO INC d/b/a Rite
                                       (OVERTIME)

         6.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-5

 above as if set out in full herein.

         7.      This action is brought by Plaintiff and those similarly situated to recover from the

 Corporate Defendants unpaid overtime compensation, as well as an additional amount as

 liquidated damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201

 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No




                                       www.saenzanderson.com
                                                                                                    2
Case 0:20-cv-61445-RAR Document 1 Entered on FLSD Docket 07/17/2020 Page 3 of 9



 employer shall employ any of his employees . . . for a work week longer than 40 hours unless such

 employee receives compensation for his employment in excess of the hours above-specified at a

 rate not less than one and a half times the regular rate at which he is employed.”

        8.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Corporate Defendants are and, at all times pertinent to this Complaint, were

 engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendants

 operate as organizations which sell and/or market their services and/or goods to customers from

 throughout the United States and also provide their services for goods sold and transported from

 across state lines of other states, and the Corporate Defendants obtain and solicit funds from non-

 Florida sources, accept funds from non-Florida sources, use telephonic transmissions going over

 state lines to do their business, transmit funds outside the State of Florida, and otherwise regularly

 engage in interstate commerce, particularly with respect to their employees. Upon information

 and belief, the annual gross revenue of the Corporate Defendants was at all times material hereto

 in excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

 in interstate commerce, otherwise satisfy the Act’s requirements.

        9.      By reason of the foregoing, the Corporate Defendants are and were, during all times

 hereafter mentioned, enterprises engaged in commerce or in the production of goods for commerce

 as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff and those

 similarly situated was and/or is engaged in interstate commerce for the Corporate Defendants. The

 Corporate Defendants’ business activities involve those to which the Act applies. The Corporate

 Defendants are a chain of bakeries in South Florida and, through their business activities, affect

 interstate commerce. The Plaintiff’s work for the Corporate Defendants likewise affects interstate




                                      www.saenzanderson.com
                                                                                                     3
Case 0:20-cv-61445-RAR Document 1 Entered on FLSD Docket 07/17/2020 Page 4 of 9



 commerce. Plaintiff was employed by the Corporate Defendants as a cashier for the Corporate

 Defendants’ business.

        10.     While employed by the Corporate Defendants, Plaintiff worked approximately an

 average of 45-60 hours per week without being compensated at the rate of not less than one- and

 one-half times the regular rate at which she was employed. Plaintiff’s typical schedule was from

 9:00 a.m. to 7:00 p.m., six days per week.

        11.     Corporate Defendants did not allow Plaintiff to take breaks and in fact terminated

 Plaintiff because she took a break.

        12.     Plaintiff was employed as a cashier performing the same or similar duties as that of

 those other similarly situated cashiers whom Plaintiff observed working in excess of 40 hours per

 week without overtime compensation.

        13.     Plaintiff worked for the Corporate Defendants from approximately August 8, 2019

 to July 11, 2020. In total, Plaintiff worked approximately 48.285 compensable weeks under the

 Act, or 48.285 compensable weeks if we count 3 years back from the filing of the instant action.

        14.     The Corporate Defendants paid Plaintiff on average approximately $500 per week.

        15.     However, the Corporate Defendants did not properly compensate Plaintiff for hours

 that Plaintiff worked in excess of 40 per week.

        16.     Corporate Defendants misclassified Plaintiff as an independent contractor.

        17.     Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

 and/or from 3 (three) years back from the date of the filing of this Complaint.




                                       www.saenzanderson.com
                                                                                                    4
Case 0:20-cv-61445-RAR Document 1 Entered on FLSD Docket 07/17/2020 Page 5 of 9



        18.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

 time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

 follows:

        a. Actual Damages: $4,023.75

              i.      Calculation: $500/60 = $8.33 (hourly pay) x .5 (overtime rate) x 20

                      (approximate number of overtime hours) x 48.285 (compensable weeks) =

                      $4,023.75

        b. Liquidated Damages: $4,023.75

        c. Total Damages: $8,047.50 plus reasonable attorneys’ fees and costs of suit.

        19.        At all times material hereto, the Corporate Defendants failed to comply with Title

 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

 situated performed services and worked in excess of the maximum hours provided by the Act but

 no provision was made by the Corporate Defendants to properly pay them at the rate of time and

 one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

 The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

 former employees of the Corporate Defendants who are and who were subject to the unlawful

 payroll practices and procedures of the Corporate Defendants and were not paid time and one half

 of their regular rate of pay for all overtime hours worked in excess of forty.

        20.        The Corporate Defendants knew and/or showed reckless disregard of the provisions

 of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

 similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

 situated employees’ employment with the Corporate Defendants as set forth above, and Plaintiff




                                        www.saenzanderson.com
                                                                                                      5
Case 0:20-cv-61445-RAR Document 1 Entered on FLSD Docket 07/17/2020 Page 6 of 9



 and those similarly situated are entitled to recover double damages. The Corporate Defendants

 never posted any notice, as required by Federal Law, to inform employees of their federal rights

 to overtime and minimum wage payments.

          21.      The Corporate Defendants willfully and intentionally refused to pay Plaintiff

 overtime wages as required by the laws of the United States as set forth above and remains owing

 Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendants as set forth above.

          22.      Plaintiff has retained the law offices of the undersigned attorney to represent her in

 this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

                Defendants on the basis of the Corporate Defendants’ willful violations of the Fair

                Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly;

          C. Award Plaintiff an equal amount in double damages/liquidated damages;

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                      BENCH TRIAL DEMAND

          Plaintiff and those similarly situated demand trial by a Judge of all issues so triable as of

 right.




                                        www.saenzanderson.com
                                                                                                       6
Case 0:20-cv-61445-RAR Document 1 Entered on FLSD Docket 07/17/2020 Page 7 of 9



                       COUNT II: WAGE AND HOUR VIOLATION BY
                   LYNDEN GORDON and JENNIFER CLARKE (OVERTIME)

         23.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-22

 above as if set out in full herein.

         24.     At the times mentioned, the Individual Defendants were, and are now, the owners

 and officers of the Corporate Defendants. The Individual Defendants were employers of Plaintiff

 and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)],

 in that this defendant acted directly or indirectly in the interests of the Corporate Defendants in

 relation to the employees of the Corporate Defendants, including Plaintiff and others similarly

 situated. The Individual Defendants had operational control of the Corporate Defendants, was

 involved in the day-to-day functions of the Corporate Defendants, provided Plaintiff with her work

 schedule, and are jointly liable for Plaintiff’s damages.

         25.     The Individual Defendants are and were at all times relevant persons in control of

 the Corporate Defendants’ financial affairs and can cause the Corporate Defendants to compensate

 (or not to compensate) their employees in accordance with the Act.

         26.     The Individual Defendants willfully and intentionally caused Plaintiff not to receive

 overtime compensation as required by the laws of the United States as set forth above and remains

 owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendants as set forth above.

         27.     Plaintiff has retained the law offices of the undersigned attorney to represent her in

 this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF




                                       www.saenzanderson.com
                                                                                                     7
Case 0:20-cv-61445-RAR Document 1 Entered on FLSD Docket 07/17/2020 Page 8 of 9



          WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Individual

             Defendants on the basis of the Defendants’ willful violations of the Fair Labor

             Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

             overtime compensation for hours worked in excess of forty weekly;

          C. Award Plaintiff an equal amount in double damages/liquidated damages;

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                     BENCH TRIAL DEMAND

          Plaintiff and those similarly situated demand trial by a Judge of all issues so triable as of

 right.

 Dated: July 17, 2020.                                  Respectfully submitted,

                                                        By: /s/ Tanesha Blye
                                                        Tanesha Blye, Esquire
                                                        Fla. Bar No.: 0738158
                                                        Email: tblye@saenzanderson.com

                                                        Aron Smukler, Esquire
                                                        Fla. Bar No.: 297779
                                                        Email: asmukler@saenzanderson.com

                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com

                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131




                                       www.saenzanderson.com
                                                                                                     8
Case 0:20-cv-61445-RAR Document 1 Entered on FLSD Docket 07/17/2020 Page 9 of 9



                                          Facsimile: (888) 270-5549
                                          Counsel for Plaintiff(s)




                             www.saenzanderson.com
                                                                            9
